       Case 2:17-cv-01340-APG-NJK Document 369 Filed 05/27/21 Page 1 of 1




                                    UNITED STATES DISTRICT COURT

                                              DISTRICT OF NEVADA




RAYMOND GARCIA, as a member, and on behalf
of Clark County Public Employees Association,
                                                                                   2:17-cv-01340-APG-NJK, 2:17-
                       Plaintiff-Appellee,                         District No.    cv-02137-APG-NJK
vs.

                                                                   U.S.C.A. No.     19-16863 and 19-16933
SERVICE EMPLOYEES INTERNATIONAL UNION; et
al.,


                       Defendants-Appellants.


CHERIE MANCINI,
                                                                   District No.
                                                                                    2:17-cv-01340-APG-NJK, 2:17-
                                                                                    cv-02137-APG-NJK
                       Plaintiff-Appellant,
                                                                   U.S.C.A. No.     19-16934
vs.


SERVICE EMPLOYEES INTERNATIONAL UNION; et
al.,


                       Defendants-Appellees.

                                               ORDER ON MANDATE

         The above-entitled cause having been before the United States Court of Appeals for the Ninth Circuit,

and the Court of Appeals having on 05-26-2021 , issued its mandate that the appeal(s) is/are AFFIRMED.

The Court being fully advised in the premises, NOW, THEREFORE, IT IS ORDERED that the mandate

be spread upon the records of this Court.


             27th
Dated this _______day      May
                      of______________________,        2021.
                                                       2021.



                                                       Andrew P. Gordon
                                                       U.S. DISTRICT JUDGE
